Citation Nr: 1729897	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 26, 2013, in excess of 50 percent prior to March 19, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 26, 2013.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that continued a 30 percent rating for PTSD and denied entitlement to TDIU. 

The Veteran testified at a Board videoconference hearing in March 2014 and a copy of that transcript is of record. 

In a January 2015 decision, the Board remanded the appeal for further development.  

In an April 2017 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD effective March 19, 2014.  The RO also granted entitlement to a TDIU effective April 26, 2013.  As this does not constitute a full grant of all benefits possible, the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals the March 2014 Board hearing Transcript.  






FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, prior to March 19, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

2.  Since March 19, 2014, the Veteran's PTSD has not resulted in total occupational and social impairment.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment prior to April 26, 2013.  


CONCLUSIONS OF LAW

1.  Prior to April 26, 2013 the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

2.  From April 26, 2013, to March 18, 2014, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  Since March 19, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

4.  Prior to April 26, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to grant entitlement to a TDIU prior to April 26, 2013, no discussion of the VA's duty to notify and assist in regards to this issue is necessary.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, these notice requirements were accomplished in a July 2009 letter.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

The Veteran was afforded VA examinations in July 2009, October 2010, April 2013 and February 2017.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged any material change in his PTSD since his most recent VA examination.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearings.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that that the RO has substantially complied with the January 2015 remand directives which included consideration of private opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

The Veteran contends that his PTSD is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.

Historically, the RO granted serviced connection for PTSD in an August 2008 rating decision and assigned a 30 percent rating effective April 25, 2006.  In June 2009 the Veteran filed a claim for increase.  

VA treatment records dated December 2008 to October 2015 show that the Veteran reported problems with sleep.  The Veteran reported stress due to his ex-wife taking legal action against him, taking care of his elderly mother and moving in with his girlfriend.  The Veteran also reported nightmares and flashbacks.  The Veteran reported depressed mood.  The Veteran reported that he "gets up tight" if he has to interact with others.  The Veteran reported that he stays home most of the time.  The Veteran reported that he has no friends or family members to socialize with.  The Veteran reported that he does not get along with others.  The Veteran did not endorse suicidal or homicidal ideations.  A May 2013 VA treatment record shows that the Veteran reported he was planning on going on vacation to Daytona Beach, Florida to ride motorcycles.  On mental status examination the Veteran was oriented by three.  His mood was euthymic and his affect was stable and calm.  His appearance was cooperative and comfortable.  He was noted as having good hygiene, grooming and good eye.  His speech was regular rate and rhythm.  His attitude was pleasant and polite.  There were no illusions or hallucinations.  There was no paranoia or delusions.  His thought process was noted as direct, logical, non circumstantial and not tangential.  His cognition was grossly intact.  There was no anhedonia and he had good self-esteem.  There was no sense of hopelessness or worthlessness.  There were no tremors or abnormal movements and his gait was normal.  His insight and judgement were good.  There were no symptoms of psychosis.  

On his June 2009 claim, the Veteran reported that he has constant depression and cannot seem to be happy.  The Veteran reported that his anger had become worse.  

The Veteran was afforded a VA examination in July 2009.  The examiner assigned a GAF score of 50.  The examiner concluded that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  The examiner concluded that there was no evidence of total occupational impairment and it was not believed that this Veteran was unemployable due solely to the symptoms of PTSD.  The Veteran reported that he experiences depressed mood all day, every day.  He reported that he experiences loss of interest of previously enjoyed activities including "messing with airplanes" and social activities.  He stated that "it doesn't seem, like it's worth the effort to go out anymore."  He reported that he experiences low energy and decreased appetite every day and that he experiences sleep disturbances every night.  He reported that he sleeps three to four hours per night with initial and middle insomnia.  He reported that he experiences difficulty concentrating all the time and "can't keep up with a TV show or a book".  He reported that his difficulty concentrating had not resulted in occupational impairment in the past.  He reported that he experiences feelings of worthlessness and hopelessness every day.  He reported that he does not experience suicidal ideation.  The Veteran reported that he experiences panic attacks three to four times per month and reported that they only happen in public.  The Veteran reported that the attacks are characterized by intense fear and dread, shortness of breath, accelerated heart rate, sweating, shaking, hot flashes and cold sweats.  The Veteran reported that he is not persistently concerned about having additional attacks and his behavior has not significantly changed as a result of having panic attacks.  The examiner noted that the symptoms did not meet the diagnostic criteria for panic disorder but were assessed to be secondary to PTSD.  

The Veteran reported that he currently lives alone and has an off and on relationship with his girlfriend.  He stated that the "relationship isn't that great".  He reported that he and his girlfriend are involved in frequent arguments and that he does not have a close relationship with her.  He reported that he is persistently irritable and quick to anger and that this has contributed to most of the arguments in the relationship.  He reported that he experiences persistent feelings of detachment from others and that this has prevented him from feeling close to romantic partners including his current partner.  He reported that he and his girlfriend "don't do much together" and "go their separate way most of the time".  The Veteran reported that he visits his mother "every couple of days" and reported that he has a close relationship with her.  He reported that he has two step-children from a previous marriage and reported that he sees one of them once per year.  He reported that he "has no relationship whatsoever with the other one".  The Veteran reported that he has no close friends and described himself as a "loner".  He reported that he rides motorcycles with acquaintances and that he engages in friendly casual conversations with them.  He reported that he enjoys riding motorcycles and that he rides one to two times per week to "clear his head".  He reported that he spends most of his time "at home watching TV".  He reported that he does housework and "has somebody do his laundry and yardwork."  

On mental status examination the Veteran was clean, neatly groomed and appropriately dressed.  The Veteran's psychomotor activity and speech were unremarkable.  The Veteran was cooperative and friendly.  His affect was appropriate and his mood was depressed.  His attention was intact and he was oriented to person, time and place.  His thought process and content were unremarkable.  The Veteran had no delusions and in regards to judgement, he understood the outcome of his behavior.  In regards to insight, the Veteran understood that he has a problem.  The Veteran reported that he sleeps approximately three to four hours per night with initial and middle insomnia.  There were no hallucinations.  It was noted that the Veteran had inappropriate behavior in that he engages in verbally aggressive behavior approximately twice per month.  It was noted that the Veteran interpreted proverbs appropriately and did not have obsessive or ritualistic behavior.  There was no presence of homicidal or suicidal thoughts.  His impulse control was fair and there were no episodes of violence.  It was noted that the Veteran had the ability to maintain minimum hygiene.  The Veteran's remote memory was normal.  His recent and immediate memory was mildly impaired.  

The Veteran reported that he experiences intrusive trauma related to thoughts approximately twice per week.  He reported that he becomes depressed and angry when these thoughts occur.  He reported that intrusive thoughts have not resulted in significant disruption of activities.  He reported that he experiences trauma-related nightmares approximately twice per week and that he does not return to sleep after waking from nightmares.  He reported that he does not experience flashbacks.  The examiner concluded that collectively re-experience symptoms were to be assessed as moderate.  

The Veteran reported that he uses alcohol in an effort to avoid thoughts and feelings related to trauma and stated that he consumes three to four beers per day.  He reported that he avoids TV shows related to combat because they arouse recollection of trauma.  He reported that he has lost interest in social activities because of elevated anxiety, irritability and feelings of detachment from others.  He reported that he avoids most activity outside of his residence.  He stated that "I do better alone and I try not to get around people".  He reported that he has no close friends, although he is capable of casual and friendly interaction.  He reported that he experiences emotional restriction all the time and reported that he "feels numb all of the time".  He reported that he does not experience the inability to recall important aspects of trauma or the sense that his future will be cut short.  The examiner concluded that collectively avoidance symptoms were assessed to be moderate to severe.  

The Veteran reported that he sleeps approximately three to four hours per night with initial and middle insomnia.  He reported that he experiences irritability every day and that he behaves in a verbally aggressive manner twice per month when he "goes running errands and in traffic situations".  He reported that he and his girlfriend frequently engage in arguments in which he raises his voice but stated that he does not behave aggressively in interactions with her.  He reported that he experiences hypervigilance every day and reported that he is watchful of others in public and "likes to know what is going on around him".  He reported that he experiences moderately exaggerated startle response approximately twice per week and reported that it usually occurs in response to thunder and other noises like the thump of loud music.  He reported that he experiences difficulty concentrating all the time and "can't keep up with a TV show or book".  He reported that difficulty with concentration has not resulted in occupational impairment in the past.  The examiner concluded that collectively hyperarousal symptoms were assessed to be moderate to severe.  

In an August 2009 statement the Veteran reported that he actually has panic attacks three to four times per week and the records show he has verbal outburst approximately twice per month.  

The Veteran was afforded a VA examination in October 2010.  The Veteran described his typical mood as grumpy.  The Veteran reported that he feels depressed and sad nearly every day and related this to current life stressors to include his ex-wife taking legal action and medical problems with his elderly mother.  He reported that he stays to himself in his house three to four times per week.  He endorsed some crying spells of one to two per week over his mother stating that "she's all I got left.  If something happens to her it will be a big impact on my life".  The Veteran endorsed low energy/motivation stating "I supposed that's why I stay at home...one of the reasons".  The Veteran denied suicidal and homicidal ideation, intentions or plans over the prior year.  The Veteran reported that he still feels more depressed around the anniversary of his father's death every year.  The Veteran denied any problems with hallucinations.  The Veteran reported appetite disturbance with only eating one meal per day.  The Veteran reported that he gained some weight over a period of several months with no recent unexpected weight gain or loss.  The Veteran continued to report moderate depressive symptoms however he attributed this to current life stressors especially in regards to the stress involved in caring for his elderly mother.  

The Veteran reported that he was in a romantic relationship with a girlfriend that is ongoing for 11 years.  He described some problems with the relationship which he attributed to his erectile dysfunction and frequent arguments about "no sex, no feeling, and no personal showing of emotions".  The Veteran reported that he has two step-daughters.  One lives in Dayton, Ohio with no contact.  The Veteran reported no history of relationship with this daughter.  The Veteran reported that the other daughter is in Tennessee.  The Veteran reported a good relationship with this daughter and that he visited her four months prior.  The Veteran reported that however "she wasn't glad to see me", and the Veteran has had no further contact with this step-daughter since.  He reported that he was unaware why she was not glad to see him at that time and has not initiated any further contact with her.  The Veteran reported that his ex-wife has recently started legal action against him in order to obtain some of his Air Force retirement money.  The Veteran reported that he has an attorney and is involved in ongoing legal proceedings regarding this issue.  He stated "it's a dark cloud hanging over my head".  He said "you would think after nine years it wouldn't happen but it is turning my life upside down."  

The Veteran reported that his mother is 93 years old and lives near him.  The Veteran reported that his mother is in poor health and had ongoing mood swings from Addison's disease.  He reported that she calls him on numerous occasions to rush her to the hospital.  He reported that his mother calls him at "all hours."  He reported that this is a significant source of stress for him.  He stated that "I get in a panic. What is up now?" The Veteran also described fearing that he will lose his mother in the near future.  He reported ongoing depression since the death of his father three years prior.  The Veteran reported feeling a significant sense of guilt related to his father's death, especially around anniversaries of the event.  

The Veteran reported that he will go for motorcycle rides with his girlfriend or by himself.  He reported that he continues to enjoy riding his motorcycle which he described as "my only outlet".  The Veteran reported that he typically likes to ride by himself.  The Veteran reported that his social relationships are significantly restricted.  He denied belonging to any Veteran's groups or Vet Center groups.  He reported that he recently met a friend with whom he talks occasionally at motorcycle shops.  The Veteran does not attend church.  The Veteran reported that he maintains his property but the inside is pretty messy since he has been "putting off" painting his home.  The Veteran reported that he spends the majority of his time watching television or surfing the internet at his home.  The Veteran reported that he reads news, watches CNN, etc.  He reported that he watches local news even though he does not like it.  The Veteran reported some loss of motivation to keep up with household tasks especially when feeling depressed and/or ruminating over current life stressors.  There was no history of suicide attempts or violence/assaultiveness.  The Veteran reported that he had decreased his alcohol content since learning he was "pre-diabetic".  

On mental status examination, the Veteran was clean, appropriately and casually dressed.  His psychomotor activity was lethargic.  His speech was unremarkable.  His was cooperative, friendly and relaxed.  His affect was appropriate and constricted.  His mood was depressed.  His attention was noted as easily distracted.  He was oriented to person, time and place.  His thought process was unremarkable.  There were no delusions.  His judgement was noted as understanding the outcome of his behavior.  His insight was noted as he understood he has a problem.  The Veteran reported that he has problems with early waking.  The Veteran estimated earning three to four hours of sleep per night.  He stated "medication used to work better than it has lately".  He reported that sleep problems again appeared within the prior six months.  It was noted that this was not consistent with the latest provider note documenting his report of seven to eight hours of sleep on medication.  The Veteran reported that loud noises, thunderstorms, loud radios on the street, etc. will wake him easily after getting to sleep.  He estimated taking an hour or less to return to sleep each time he wakes early.  The Veteran denied taking naps or nodding off during the day.  There were no hallucinations.  The Veteran did not have inappropriate behavior.  The Veteran interpreted proverbs appropriately.  The Veteran did not have obsessive or ritualistic behavior.  The Veteran had panic attacks.  The Veteran reported that he has "anxiety attacks" whenever his mother calls him.  He reported that this is associated with thinking something bad may be wrong with his mother when she calls.  He reported similar anxiety symptoms while in public and crowded situations.  There were no homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  The Veteran was noted as able to maintain minimum personal hygiene.  There was moderate impact on household chores and a slight impact on shopping.  The Veteran reported putting off needed household chores due to lack of motivation/depression. The Veteran reported that he seldom shops out of concern for finances and being unmotivated to go out.  Some hypervigilance was reported in larger more crowded stores but he was able to browse smaller establishments such as motorcycle shops, etc.  His remote memory was normal, recent memory mildly impaired and immediate memory normal.  

The Veteran reported intrusive thoughts, exaggerated startle response, nightmares and sleep problems.  The examiner noted that based on the inconsistency between current reports and latest documentation this was assessed as likely to contain at least some underestimation of sleep.  The Veteran endorsed avoidance of shopping malls due to hypervigilance.  The Veteran reported relatively diminished interest in activities.  He stated that this is more of a problem in the winter when he cannot ride his motorcycle as much.  The Veteran reported that he makes some mild effort to avoid discussing Vietnam experiences with others in part due to perception of others attitudes about Vietnam Veterans.  The Veteran reported he is able to feel close to his mother and one of his daughters.  The Veteran reported some ongoing problems with his girlfriend due to not showing emotions.  The Veteran reported some irritability outbursts such as yelling at his mother when upset and later apologizing.  The examiner concluded that collectively the Veteran described ongoing symptoms of PTSD that are assessed as falling within the mild to moderate range of frequency and severity.  The examiner assigned a GAF score of 51.  The examiner concluded that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  The examiner noted that the Veteran retired in 2003 after a quintuple bypass surgery.  The examiner noted that the Veteran reported some problems with motivation to complete household tasks which were reasonably connected with depression/anxiety.  The examiner concluded that the Veteran may experience some decrease in productivity during times of significant stress but was considered to remain employable solely from a mental health standpoint.  

The Veteran was afforded a VA examination in April 2013.  The examiner assigned a GAF score of 55.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that social functioning was reported as consistent with that reported at the last C&P examination in 2010.  The Veteran reported depressed mood daily, irritability daily, limited stress tolerance more often than not which leads to anger without recent confrontational behavior other than arguing with his girlfriend several times per week.  The Veteran reported that he usually tries to isolate to avoid conflicts but has some acquaintances he visits about once a month.  The Veteran reported that he usually feels anxious, tense more often than not and lacks energy.  The Veteran reported latency of falling asleep of about one hour a night and usually awakens every two to three hours.  The Veteran reported that he gets about three to five hours of sleep at night even with medication but noted that recent addition of a new medication had improved sleep quality somewhat.  The Veteran reported nightmares one to three times per week often about specific factual combat events.  The Veteran reported that he has exaggerated startle response and experiences anxiety attacks with panic symptoms hallmarked by shortness of breath, urge to leave, sense of apprehension, "fear of the unknown", tight chest, tremors and sweating.  The Veteran denied avoiding going out for fear of panic episodes.  The Veteran reported that he has hyperarousal/vigilance at night and notes that he is always expecting an intruder or something bad to happen.  The Veteran also reported decreased concentration and that he tends to start things and not finish them around the house.  The Veteran reported that he forgets details of conversation and loses things.  He reported that his girlfriend gets mad at him for forgetting.  He reported that he still tries to manage his medication but his girlfriend has to double check his pill counts and ensure he is not mixing the wrong medication.  The Veteran reported ongoing fatigue, apathy, decreased energy, decreased libido, erectile dysfunction issues and fluctuating appetite.  The Veteran reported that he had been trying to lose weight due to diabetes risk.  The Veteran reported a loss of interest in former recreational pursuits.  The Veteran denied acute and recent suicidal and homicidal ideation and denied profound hopelessness or crying.  He reported that he usually feels numb inside and detached and reports that he doesn't feel like he fits in or belongs around people.  The examiner noted that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work like setting.  

On mental status examination, the Veteran arrived on time for the appointment and was noted as neatly groomed and seasonally and casually dressed.  It was noted that the Veteran drove to the appointment.  Upon interview, the Veteran was alert and well oriented to person, place, time and circumstance.  The Veteran made good eye contact and was cooperative.  There was no atypical psychomotor movement observed.  Speech pace, intensity and amplitude were within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies noted.  There was no obvious impairment in thought process or communication observed.  Stream of thought was linear and persistent.  Content of thought was logical and goal-directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  The Veteran understood the consequences of his own behavior.  The Veteran could interpret simple proverbs adequately.  The Veteran denied experiencing mania, hypomanic and hallucinations.  Affect was mildly dysphoric.  Attention-concentration was mildly impaired.  Short term and long term memory appeared intact.  

At the March 2014 Board hearing, the Veteran reported that he served in the military for 20 years and after that his primary job was a commercial pilot.  The Veteran reported that he stopped working in 2003 due to his heart.  The Veteran reported that his PTSD affects his ability to work in that after he had his heart trouble he was uptight all the time.  He reported that he could not focus on one thing and his heart surgery really bothered him and he never really got over it.  The Veteran reported that he does not "play well with others".  He reported that he gets stressed out just going out to eat and that is why he does not go out to eat very much.  The Veteran reported that he was uncomfortable in the waiting room before the hearing because of the fear of the unknown and not knowing what was going to happen.  The Veteran reported that he has a quick temper and does not have any friends.  The Veteran reported that in the winter time he spends most of his time at home.  He reported that in the summer time he goes out and rides his motorcycle.  He reported that sometimes his girlfriend rides with him.  He reported that they have been living together for a year.  He reported that she says he isolates himself because he is always on his phone playing games or watching TV.  The Veteran reported that recently his sleep medication has not been as effective as before.  The Veteran reported that he has difficulty with concentration and focus.  He reported that he flips channels, and does not complete a book because he gets bored.  The Veteran reported that he avoids crowded stores like Walmart.  The Veteran reported that his symptoms have been" bad" since he filed his claim for increase.  

The Veteran was afforded a VA examination in February 2017.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported that he was divorced twice.  He reported that he has a stepdaughter.  He reported that he is involved in a long-term relationship with his girlfriend.  The examiner noted that when the Veteran was asked if emotional problems contributed to his two divorces, he said, "When I came back from Vietnam...I was a different person...if I heard a clap of thunder I hid under the bed."  He stated that his ex-wives complained that he was short-tempered, socially withdrawn and emotionally distant.  As far as his girlfriend, the Veteran reported that she has expressed similar concerns.  He said, "She's younger than me...she says she needs to mingle with people...but I'm just more secure sitting at home."  The Veteran also reported that his diabetes causes erectile dysfunction.  He explained, "I'm impotent...she sometimes puts me on the spot [because of erectile dysfunction]."  When the Veteran was asked if emotional problems previously interfered with his occupational functioning, he said, "I could have made more money...but I didn't want a copilot...I didn't want no one in the cockpit with me."  The examiner noted that the Veteran had the following symptoms:  depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  

The examiner explained that panic and irritability may interfere with interpersonal functioning in the workplace.  The examiner also explained that the limited energy, easy fatigability and poor frustration tolerance that often accompany depression may negatively impact task persistence and pace and overall productivity.  The examiner explained that flashbacks and intrusive thoughts, along with hypervigilance may cause a decrease in attention and concentration leading to poor performance and potentially creating safety issues.  The examiner also explained that sleep disturbance may contribute to problems with being awake and alert while at post.  The examiner also concluded that the Veteran's emotional difficulties may contribute to absenteeism and inconsistency.  The examiner noted that the Veteran may use sick time as a way of dealing with his anxiety and depression.

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 50 percent disability rating prior to April 26, 2013.  In so finding, the Board finds that the evidence of record does not support a 70 percent rating prior to March 14, 2014, or a 100 percent rating at any time during the appeal period.  

The Board notes that for the entire appeal period, the Veteran has had the following symptoms: depressed mood; anxiety, suspiciousness; chronic sleep impairment; mild memory loss; panic attacks more than once a week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inappropriate behavior; nightmares; flashbacks; isolations; anger; loss of interest; concentration problems; irritability; exaggerated startle response; hypervigilance; and intrusive thoughts.  

The Board has considered the above noted symptomatology.  The Board acknowledges that the Veteran was noted as having difficulty in adapting to stressful situations and that the Veteran was noted as having inappropriate behavior in that he is sometimes verbally abusive to his girlfriend, which are examples noted in the higher ratings.  However, the Board finds that none of the Veteran's symptoms, alone or together, have been shown to result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

In regards to social functioning, the Board acknowledges that the Veteran has reported social restrictions and that he has no family or close friends to socialize with.  However, the Veteran has been in a long term, although strained, relationship with his girlfriend and currently lives with his girlfriend.  The Veteran also cares for his elderly mother and has a relationship with his step-daughter.  Additionally, the Veteran reported that he has a few aqauintences that he visits every month and that he enjoys riding his motorcycle.  The Veteran also reported that he had planned a vacation to go motorcycle riding with his girlfriend.  As such, the Board finds that the Veteran's social impairment is not of the severity contemplated in the higher ratings.  

In regards to occupational impairment, the Board acknowledges that the Veteran reported that when he did work he limited his promotional opportunities because he did not want a co-pilot.  However, the Veteran retired due to his heart disability and at no time during the appeal period has the Veteran's PTSD been noted as causing occupational impairment as contemplated in the higher ratings.  

The Board further notes that the Veteran's symptoms have not been manifested by suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Instead, the Veteran has repeatedly denied suicidal and homicidal ideation and the Veteran was noted as not having obsessional rituals of behaviors.  The Veteran's speech was repeatedly noted as normal and while the Veteran was noted as having depression and panic attacks they were not found to be near-continuous or affecting the Veteran's ability to function.  The Veteran's impulse control was also noted as normal and the Veteran was repeatedly noted as oriented to person, place and time.  The Veteran was repeatedly noted as clean and properly groomed and having the ability to maintain minimum hygiene.  Again, the Veteran was noted as having a girlfriend and a few acquaintances, illustrating that he does not have an inability to establish and maintain effective relationships.  The Veteran's thought process was repeatedly noted as normal and he repeatedly denied delusions and hallucinations.  The Veteran's behavior was not found to be grossly inappropriate nor was the Veteran noted as a persistent danger of hurting himself or others.  While the Veteran was noted as putting off tasks he was not found to have an intermittent inability to perform activities of daily living.  Additionally, the Veteran's memory was noted as only mildly impaired.  Consequently, the Board finds that the Veteran's PTSD symptomatology does not result in impairment associated with higher ratings.

Although the Board notes that the evidence of record does not support the 70 percent rating currently assigned from March 19, 2014, the Board will not disturb this rating.

The Board recognizes that the Veteran sincerely believes that he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran filed a claim for PTSD in June 2009.  Prior to April 26, 2013, the Veteran was service connected for the following disabilities: PTSD, rated as 50 percent disabling (as seen above); coronary artery disease, rated as 10 percent disabling prior to April 5, 2010, and 30 percent disabling thereafter; tinnitus, rated as 10 percent disabling; residuals of chip fracture, right thumb, rated as noncompensable; residuals of fracture, 2nd digit, right foot, rated as noncompensable; and bilateral hearing loss, rated as noncompensable.  

Accordingly, the Veteran did not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) prior to April 5, 2010.  However, VA policy is to grant TDIU in all cases where service connected disabilities cause a veteran to be unemployable.  38 C.F.R. § 4.16 (b).

As the Veteran's claim has already been referred and considered by the Director of Compensation Service for extraschedular consideration, the Board may proceed; and the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Wages v. McDonald, 27 Vet. App. 233 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal").

On his June 2009 claim, the Veteran reported that he is disabled due to his heart but he would not be able to secure employment due to his PTSD.  He reported that his attitude and sleep problems hinder him from a normal life.  

On his June 2009 TDIU application, the Veteran reported that he was unable to work due to his PTSD, hearing loss and tinnitus.  The Veteran reported that he last worked and became too disabled to work in May 2003.  The Veteran reported that he previously worked as a pilot.  The Veteran reported that he completed high school and has Air Force training.  The Veteran reported that he receives Social Security Benefits for his heart.  The Veteran reported that he was unable to pass a physical or obtain his license due to his hearing loss and PTSD.  

In a July 2009 response a previous employer reported that the Veteran last worked in August 2000 and the Veteran was terminated due to personnel reduction.  

The Veteran was afforded a VA PTSD examination in July 2009.  The examiner concluded that there was no evidence of total occupational impairment and it was not believed that this Veteran was unemployable due solely to the symptoms of PTSD.  

The Veteran was afforded a VA heart examination in April 2010.  The examiner concluded that the Veteran's ischemic heart disease had no effect on usual occupation.  The examiner explained that the Veteran's vocation was pilot and his heart disability was a contraindication for flying airplanes.  

The Veteran was afforded a VA PTSD examination in October 2010.  The examiner noted that the Veteran retired in 2003 after a quintuple bypass surgery.  The examiner noted that the Veteran reported some problems with motivation to complete household tasks which were reasonably connected with depression/anxiety.  The examiner concluded that the Veteran may experience some decrease in productivity during times of significant stress but was considered to remain employable solely from a mental health standpoint.  The examiner stated that effects on sedentary and physical employment from medical conditions were deferred to medical C&P examiners.  

The Veteran was afforded a VA audio examination in October 2010.  The examiner concluded that the Veteran's service-connected hearing loss, when considered without regard to other disabilities, would not render him unable to perform sedentary and physical types of employment.  The examiner explained that an individual with hearing loss would be employable.  The examiner explained that the Veteran would perform best in quiet settings as understanding would be an issue in the presence of background noise.  The examiner noted that hearing aids would be necessary even though with appropriate amplification there could still be some communication difficulties.  The examiner noted that assistive listening devices could also be utilized for additional assistance in more difficult listening situations.  The examiner also concluded that the Veteran's service connected tinnitus, when considered without regard to other disabilities would not render him unable to perform sedentary and physical types of employment.  The examiner explained that the Veteran had reported that his tinnitus is not too bothersome and mainly aggravating just in quiet settings. The examiner explained that working may actually be beneficial for tinnitus patients because the work will keep them busy and they will be less distracted by the tinnitus.  

The Veteran was afforded a VA general examination in November 2010.  The examiner noted that the Veteran has avulsion fracture of the MP joint of the right thumb with no residuals.  The examiner concluded that the disability would have no effect on his ability to work.  The examiner noted that the Veteran had a fracture of the proximal phalanx of the right second toe with no residuals.  The examiner concluded that this disability would have no effect on his ability to work.  The examiner noted that the Veteran had coronary artery disease and he was no longer allowed to fly due to his heart disease and a single syncopal episode.  

A private Mental Assessment dated October 5, 2012 (but signed April 7, 2014) shows that the examiner concluded that the Veteran was unable to secure and follow substantially gainful occupation by reason of service connected disabilities.  

A December 2013 response from a former employer noted that the Veteran worked from April 2000 to August 2000 and stopped working due to a heart 5-way bypass.  

At the March 2014 Board hearing, the Veteran reported that he served in the military for 20 years and after that his primary job was a pilot.  The Veteran reported that he stopped working in 2003 due to his heart.  The Veteran reported that his PTSD affects his ability to work in that after he had his heart trouble he was uptight all the time.  He reported that he could not focus on one thing and his heart surgery really bothered him and he never really got over it.  The Veteran reported that he does not "play well with others".  The Veteran reported that he has a quick temper.  The Veteran reported that he has difficulty with concentration and focus.    

In an April 2014 private opinion, a vocational specialist noted that the Veteran's tinnitus causes him a constant source of aggravation due to the ringing in his ears and at times he is hard of hearing.  She noted that the Veteran's cardiac condition results in shortness of breath; difficulty climbing and walking and he has to pace all of his activities.  She noted that the Veteran's PTSD affects him in the following ways, he is short tempered, he has decreased memory, there are days he will not leave his home, he cannot tolerate any type of stress and he does not get along well with others whether it is family, general public or coworkers.  She noted that the Veteran was a high school graduate and after the military he completed training to obtain his commercial pilot license.  She noted that the Veteran last worked in 2003 and was unable to pass the physical to return to work.  She noted that the Veteran's employment as a commercial pilot is skilled employment and it is performed at a light exertional level.  She noted that although the job is highly skilled there were no skills which would transfer to sedentary employment.  She noted that after reviewing the file and conducting a clinical evaluation the vocational conclusions was that the Veteran cannot engage in any type of substantial gainful employment due to reduced reliability and productivity associated with symptoms of impaired judgment, disturbance of mood and motivation, difficulty in establishing and maintaining effective work relationships and impairment of long term and short term memory.  She noted that an employer would not accept reduced reliability and productivity.  She noted that the Veteran indicated that he would not attend work at least one day per week due to his PTSD symptoms which would make him an unreliable worker and he would not be retained in any position at any exertional level.  

In a March 2017 decision, the Director of Compensation Service concluded that although the Veteran was unemployed, the objective medical evidence of record fails to establish that he was precluded from employment for the period June 10, 2009 to April 26, 2013.  The Director noted that the medical evidence of record shows the Veteran experiences depression, irritability, anxiety, sleep impairment, and panic attacks, which would impact his prior employment as a commercial pilot.  The Director noted that the record does not demonstrate that the Veteran was precluded from performing sedentary employment.  The Director noted that the symptoms of the Veteran's service-connected disabilities, specifically depression, irritability, anxiety, sleep impairment, and panic attacks, have been taken into account and are considered in the application of the relevant criteria in the rating schedule.  The Director noted that the Veteran's level of functional impairment is consistent with the currently assigned evaluations.  The Director concluded that the regular schedular standards as applied in this case adequately compensate the Veteran for his overall disability picture, and that the grant of an extra-schedular evaluation is not warranted.  The Director explained that review of the evidentiary record, with the application of reasonable doubt, does not satisfactorily demonstrate that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities for the period June 10, 2009 to April 26, 2013.  Therefore, a grant of extra-schedular entitlement is not warranted.

The Board notes that the Director's conclusions are not evidence but instead the de facto decision of the agency of original jurisdiction that is subject to de novo review.  See Wages v. McDonald, 27 Vet. App. at 236.  As such, the Board will make its own determination regarding whether the Veteran's symptoms render him unemployable.

The Board also notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, when considering the Veteran's education, prior work experience, and combination of physical and mental limitations due to his service-connected coronary artery disease and PTSD, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities combined would have prevented him from performing both manual and sedentary labor prior to April 26, 2013. 

The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  Accordingly, the appeal is granted.

      (CONTINUED ON NEXT PAGE)



ORDER

Prior to April 26, 2013, a rating of 50 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent from April 26, 2013, to March 18, 2014, for PTSD is denied. 

A rating in excess of 70 percent from March 19, 2014, for PTSD is denied.  

Prior to April 26, 2013, entitlement to a TDIU is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


